Citation Nr: 0104190	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for residuals 
of fracture, right carpal navicular, post-operative bone 
graft, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


REMAND

The veteran served on active duty from September 1984 to 
March 1989.

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision wherein the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) increased the disability rating 
assigned for the veteran's service-connected right wrist 
disability from noncompensable to 10 percent, effective as of 
July 22, 1996, the date of receipt of his claim for increased 
compensation.  In October 1998, the Board remanded this case 
in order to obtain additional evidence.  The case is again 
before the Board for appellate review.

In June 1998, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).

As was stated in the Board's October 1998 remand, the issue 
of whether degenerative joint disease of the right fifth 
finger, shown on VA x-ray in August 1996, should be 
considered service connected as secondary to the veteran's 
service-connected right wrist disability was deemed to have 
been raised at the June 1998 hearing.  Since that issue had 
not been adjudicated, the Board referred it to the RO for 
appropriate action, to include requesting that the veteran be 
asked to obtain and submit a medical opinion from the doctor 
who told him that there was an association between his right 
wrist disability and his right fifth finger complaints.  
While such a letter was sent to the veteran, with a reply not 
apparently forthcoming, the RO has not taken further 
adjudicatory action as to this issue.  The matter is 
accordingly again referred to the RO for action as 
appropriate.

In its October 1998 remand, the Board requested that the RO 
obtain, and associate with the veteran's claims folder, all 
medical records pertaining to treatment of the veteran that 
were compiled at the New Orleans, Louisiana, VA Medical 
Center since 1989.  However, records dated only in 1997 and 
1998 were obtained.  It is unclear as to whether VA medical 
records dated prior to 1997, and subsequent to 1998, are 
available; the RO, nonetheless, should ascertain whether any 
such records are available and, if so, should obtain any and 
all such records.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In its October 1998 remand, the Board also requested that the 
RO obtain all private treatment records compiled with regard 
to treatment furnished to the veteran for his right wrist 
disability, pursuant to his testimony that he had been 
accorded such treatment in approximately 1992.  The veteran 
has indicated that such treatment was furnished by Pendleton 
Memorial Methodist Hospital, and has executed authorization 
for the release of medical records; however, records of that 
treatment have not been associated with his claims folder.  
The RO should again attempt to obtain any and all such 
records, after obtaining a current authorization for the 
release of records.  Stegall, supra.

In its October 1998 remand, the Board, in conjunction with 
the VA examination requested therein, indicated that the 
examiner was to indicate on the examination report that he or 
she had reviewed the claims file.  The report of the VA 
examination that was conducted in September 1999 does not 
reflect that any such review had been undertaken, 
notwithstanding the fact that such absence was noted by the 
RO on deferred rating decisions.

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096, 2096-2098 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, and 5103A).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran indicate whether he had been 
accorded treatment by VA for right wrist 
problems either prior to 1997, or 
subsequent to 1998, and, if so, where.  
If he indicates that he had been accorded 
such treatment, the RO should obtain all 
such records and associate them with the 
veteran's claims file.  This request 
should encompass all records maintained 
electronically, e.g., by computer, and on 
microfiche or paper.  In addition, the RO 
should associate with his claims file all 
documentation prepared in conjunction 
with its requests for records.

2.  The RO should request that the 
veteran furnish the complete address of 
Pendleton Memorial Methodist Hospital, 
along with the names and addresses of any 
other private medical facilities that 
accorded him treatment for his right 
wrist disability.  After such information 
is furnished and the necessary releases 
obtained, if appropriate, the RO should 
request that all facilities identified by 
the veteran forward to the RO legible 
copies of all medical records compiled 
pursuant to treatment accorded him.  All 
requests for records, and any records 
obtained, should be associated with his 
claims file.  If these records are not 
obtained, the veteran should be so 
advised, so as to provide him with an 
opportunity to obtain these records and 
submit them; see 38 C.F.R. § 3.159(c) 
(2000).

3.  Following completion of the above 
actions, and association of any and all 
records obtained by the RO in accordance 
therewith, the RO should schedule the 
veteran for an examination by the 
appropriate examiner, in order to 
determine the nature and severity of his 
current right wrist disability.  The 
entire claims folder and a copy of this 
remand are to be made available to the 
examiner for his or her review and 
referral.  The examiner must indicate on 
the examination report that he or she 
reviewed the claims folder in conjunction 
with the examination of the veteran.

The examiner should conduct all tests and 
studies indicated in order to determine 
the residuals of the veteran's service-
connected fracture of the right carpal 
navicular, to include any and all 
neurological deficits and impairment 
attributable to the injury.  The examiner 
should describe all limitation of motion 
or function; ranges of motion should be 
described in degrees and compared to full 
or normal ranges of motion.  The examiner 
should also discuss whether there is 
likely to be any additional limitation of 
function on use or during flare-ups.  The 
examiner is to review the veteran's 
service medical records, which describe 
the inservice right wrist injury, as well 
as all VA and private medical records, 
and is to provide the medical rationale 
for any opinions set forth on the 
examination report.

4.  Following completion of the above, 
the RO is to review the veteran's claims 
folder and ensure that the report 
includes fully detailed descriptions of 
all findings requested and all opinions 
sought.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2000).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
section 3 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 
5103A) are fully complied with and 
satisfied.  The RO should then review the 
veteran's claim and determine whether an 
increased disability rating for his 
service-connected right wrist disability 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative are to be furnished 
with a supplemental statement of the case 
and the appropriate period of time within 
which to respond thereto.  The case 
should then be returned to the Board for 
further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  He 
is advised that failure to report for a scheduled VA 
examination without demonstrated good cause may result in 
adverse action with regard to his claim.  See 38 C.F.R. 
§ 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure satisfaction of due process concerns.  No inference 
as to the ultimate disposition of this claim should be made.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


